Citation Nr: 0729993	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's hypertension is related to his military service, 
nor does it show that it is proximately due to his 
service-connected back disability.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in December 2003 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA medical opinion was 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records are negative for any 
diagnosis of hypertension.  The service medical records 
include numerous blood pressure readings relevant to the 
issue on appeal.  For the purposes of reporting these blood 
pressure readings, the systolic blood pressure reading will 
be listed first, followed by a slash, and the diastolic blood 
pressure reading will be listed last.  The veteran's 
in-service blood pressure readings were as follows: 108/72 on 
January 17, 1979, 120/70 on July 9, 1981, 120/78 on July 22, 
1981, 118/72 on July 26, 1981, 124/88 on September 29, 1981, 
120/76 on October 19, 1981, 104/66 on November 19, 1981, and 
120/60 on January 4, 1982.

After separation from military service, an October 1996 
private medical report gave a diagnosis of hypertension.  The 
medical evidence of record shows that hypertension has been 
consistently diagnosed since October 1996.

In a March 2004 statement, the veteran stated that

I was told by [a] Navy Corpsman on or 
about Aug[ust] 1981 . . . that I had the 
[blood pressure] of a "40 [year] old."  
I believe it was around 144/90.  (Please 
check medical records).

I've had [a] history [of] hypertension 
[and] high [blood pressure] ever since 
sustaining my [service-connected] back 
injury on 4 July, 1981.

A May 2004 VA medical opinion stated that the physician had 
reviewed the veteran's claims file.  The examiner stated that 
"[a] review of the separation exam[ination] showed a normal 
blood pressure.  A review of the medical records for the 
1980s showed a normal blood pressure.  Records from [VA 
Medical Center] Cincinnati show treatment for Hypertension in 
1994."  The physician's medical opinion was that "[t]he 
veteran[']s Hypertension is not related to his 
[service-connected] back condition.  Hypertension was not 
diagnosed or treated until several years after separation.  
The veteran[']s contentions are pure speculation and not 
based on any sound medical knowledge or principals."

In a November 2004 statement, the veteran stated that his 
blood pressure was 140/90 after he injured his back in 1981.  
He stated that a Navy Corpsman told him he had the blood 
pressure of a 40 year old man.

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service or to a service-connected disability.  The 
veteran's service medical records are negative for any 
diagnosis of hypertension.  While the veteran has a current 
diagnosis of hypertension, there is no medical evidence of 
record that this disorder was diagnosed prior to 1994, over 
12 years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back disorder).  Additionally, there is no medical 
evidence of record relating the veteran's hypertension to 
military service or to a service-connected disability.  The 
only medical evidence of record that addresses the etiology 
of the veteran's hypertension is the May 2004 VA medical 


opinion, which stated that the veteran's currently diagnosed 
hypertension was not related to his service-connected back 
disability.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed hypertension is related to military service or to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board notes that the veteran has repeatedly claimed that 
he had a high blood pressure reading shortly after his 
in-service back injury.  The medical evidence of record shows 
that the veteran injured his back on July 4, 1981.  While the 
veteran's service medical records include 3 blood pressure 
readings from July 1981, none are consistent with the 
veteran's reports of a reading at 144/90 or 140/90.  In fact, 
the veteran's service medical records do not contain a single 
blood pressure reading that correlates with this level of 
blood pressure.  Furthermore, the Board notes that even if 
the veteran had a single blood pressure reading at these 
levels that would not be sufficient for VA purposes to 
confirm that the veteran had hypertension during military 
service.  Hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, at Note (1) (2007).  
Accordingly, even if the veteran's service medical records 
showed a single reading of 144/90, as the veteran contends, 
service connection for hypertension would not be warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed hypertension to military service or to a 
service-connected 


disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to a service-connected back disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


